It is assigned as an error in this suit that “ the writ and declaration are in ease, and the verdict and judgment are in debt.”
*270The court finds that the writ is trespass on the case in the usual form; and the declaration also seems to be in case, although it is not altogether in*the usual form, and, perhaps, is deficient in substance. It is at least certain that it is not a declaration in debt. But the verdict and judgment could only have been authorized by a declaration in debt. In particular, the judgment is for a certain sum and interest thereon from the time it became due until paid, whereas, in an action on the case, the verdict and judgment could only have been for an aggregate sum in damages, including interest, until the time they were rendered, and not for any interest thereafter. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside, the cause be remanded to the circuit court for new proceedings to be had, to commence by amending the declaration, and the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the circuit court.